Citation Nr: 1002406	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  02-19 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right ankle disability prior to September 2, 2004.

2.  Entitlement to an evaluation in excess of 20 percent for 
right ankle disability beginning on September 2, 2004.

3.  Entitlement to an initial evaluation in excess of 10 
percent for right ankle surgical scar disability.

4.  Entitlement to an effective date earlier than December 
18, 2003, for the grant of service connection for right ankle 
surgical scar disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney




ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from February 1986 to 
September 1992.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
issued by the above Department of Veterans Affairs (VA) 
Regional Office which, in part, increased the appellant's 
evaluation for his right ruptured Achilles tendon repair 
residuals from zero percent to 10 percent.  The appellant 
then appealed for a rating in excess of 10 percent.  

In a January 2005 rating decision, the RO increased the 
evaluation for the right ruptured Achilles tendon repair 
residuals from 10 percent to 20 percent, effective from 
September 2, 2004.  However, it is presumed that the Veteran 
is seeking the maximum benefit allowed by law and regulation, 
and "it follows that such a claim remains in controversy 
where less than the maximum available benefit is awarded."  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the right 
ruptured Achilles tendon repair residuals rating issues are 
as set forth on the first page of this decision.

The Board remanded the increased rating claims to the RO for 
additional development in November 2005.  After accomplishing 
additional development, the RO continued to deny the 
appellant's claim for increases in his right ankle disability 
evaluations and returned the case to the Board.  

The Board thereafter denied the appellant's claim for 
increased evaluations for the right ankle Achilles tendon 
rupture repair residuals disability in a decision dated 
February 2, 2007.  The appellant then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter Court).  A Joint Motion for Remand was 
submitted to the Court in June 2008.  A June 2008 Order of 
the Court vacated the Board's decision, and the right ankle 
Achilles tendon rupture repair residuals increased rating 
issues on appeal were remanded for readjudication pursuant to 
the provisions of 38 U.S.C.A. § 7252(a). 

Also in the January 2005 rating action, the RO granted 
service connection for the surgical scar associated with the 
right ruptured Achilles tendon repair disability.  The RO 
assigned an evaluation of 10 percent for that scar 
disability, effective from December 3, 2004.  The appellant 
thereafter expressed disagreement with both the 10 percent 
evaluation and the December 3, 2004, effective date.  In a 
July 2008 rating decision, the RO changed the effective date 
for the grant of service connection for the surgical car of 
the right ankle to December 18, 2003, the date of a VA 
medical examination of the right ankle.  The Veteran has 
continued his appeal on the earlier effective date issue.

The appellant has also appealed the initial 10 percent 
evaluation assigned for the right ankle scar disability when 
service connection was granted.  The appellant is, in effect, 
asking for a higher rating effective from the date service 
connection was granted.  Consequently, the Board will 
consider the entire time period in question, from the 
original grant of service connection to the present.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that the appellant, in written statements 
submitted in December 2008 and February 2009, has raised the 
issues of entitlement to secondary service connection for a 
psychiatric disorder, a left ankle disorder, heel spurs, knee 
disorders, hip disorders, and disorders of the feet.  He has 
also raised the issues of entitlement to service connection 
for the right shoulder and arm and removal of his first rib.  
These matters are REFERRED to the RO for appropriate action.

The three increased rating issues are herein REMANDED to the 
Department of Veterans Affairs Regional Office.  VA will 
provide notice when further action is required by the 
appellant.



FINDINGS OF FACT

1.  On September 28, 2001, the appellant submitted a claim 
for an increase in his right ankle disability evaluation.

2.  A December 18, 2001, VA medical treatment record 
documents the existence of a surgical scar on the posterior 
of the appellant's right ankle.

3.  VA took no action on what the Board finds was a claim for 
service connection for the surgical scar associated with the 
in-service surgical repair of the appellant's ruptured right 
Achilles tendon.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of 
September 28, 2001, but no earlier, for the award of service 
connection for the right ankle surgical scar disability have 
been met.  38 U.S.C.A. §§ 5101, 5110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.1, 3.102, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

These notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Here, the appellant is challenging the effective 
date assigned following the grant of service connection.  In 
Dingess, the United States Court of Appeals for Veterans 
Claims (Court) held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.

Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Moreover, given the 
Board's favorable disposition of the claim, the Board finds 
that all necessary notification and development action on 
this matter has been accomplished.

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection or a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  With a claim for service connection, 
the effective date of an award will be (1) the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service or (2) the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of a report 
of examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim for increased benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim, only when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.  38 C.F.R. § 3.157.  Otherwise, in the 
case of evidence from a private physician, date of receipt of 
any record or report will be accepted as the date of receipt 
of a claim.  38 C.F.R. § 3.157(b)(2).

Review of the evidence of record reveals that the appellant 
initially filed a claim for service connection for the 
residuals of in-service ruptured Achilles tendon repair in 
October 1992 (just after his release from active duty).  He 
failed to report for his scheduled VA medical examination.  
Therefore, in a May 1993 rating decision, the appellant was 
awarded service connection for the residuals of in-service 
ruptured Achilles tendon repair and a zero percent evaluation 
was assigned.  The noncompensable evaluation was effective 
from September 30, 1992.

In September 2001, the appellant requested an increased 
evaluation for his right ankle disability (residuals of in-
service ruptured Achilles tendon repair).  The Board finds 
that this request constituted an informal claim for service 
connection for the surgical scar as a residual of the in-
service right Achilles tendon rupture repair.  Review of the 
evidence of record reveals a December 18, 2001, VA medical 
treatment note in which the presence of a surgical scar on 
the posterior of the appellant's right ankle was documented.

The appellant underwent a VA medical examination in March 
2002.  While the examiner discussed various attributes of the 
appellant's feet and ankles, no mention was made of the right 
ankle surgical scar from the in-service ruptured Achilles 
tendon repair.

The rating decision that was issued in July 2002 did not 
contain any reference to the surgical scar associated with 
the in-service ruptured Achilles tendon repair.  The report 
of the VA medical examination conducted in August 2003 
documented the presence of a nodular deformity of the 
Achilles tendon that was tender to palpation.  The appellant 
underwent another VA medical examination in December 2003.  
On physical examination, the examiner noted the presence of a 
13-centimeter scar along the distal portion of the right 
Achilles tendon.  The scar was described as nodular and 
tender.  However, despite these two examination reports 
documenting the tender scar, the January 2004 rating action 
which increased the noncompensable evaluation for the 
residuals of in-service ruptured Achilles tendon repair 
disability to 10 percent did not address the surgical scar.

The appellant underwent another VA medical examination in 
December 2004.  The examiner noted the presence of a surgical 
scar that was well healed.  The scar was described as being 
in the midline of the right Achilles tendon from the 
calcaneous approximately five inches (13 centimeters) in 
length.  There was a large "scar nodule" in the area of the 
insertion of the Achilles tendon on the calcaneous.  The 
nodule was tender.  These findings were utilized in the grant 
of service connection in the January 2005 rating action for 
the tender scar related to the repair of the appellant's 
ruptured right Achilles tendon.

In Ingram v. Nicholson, 21 Vet. App. 232 (2007), the Court 
addressed the pending claim doctrine.  The Court stated that 
where an RO decision discusses a claim in terms sufficient to 
put the claimant on notice that it was being considered and 
rejected, then it constitutes a denial of that claim even if 
the formal adjudicative language does not specifically deny 
the claim.  Id. at 255.  Here, no rating decision was issued 
on the surgical scar claim until January 2005.  In addition, 
the holding of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Williams v. Peake, 521 
F.3d 1348 (Fed. Cir.2008) (subsequent final adjudication of a 
claim for compensation for service connection, which was 
identical to a pending claim that had not been finally 
adjudicated, terminates the pending status of the earlier 
claim) is not for application in this case because the 
pending claim of September 2001 that had not been finally 
adjudicated was not terminated by any adjudication of any 
similar claim prior to the January 2005 rating decision.  

As previously noted, the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Generally, the date of receipt of a claim is the 
date on which a claim, information, or evidence is received 
by VA.  38 C.F.R. § 3.1(r).

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 
7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  

In McGrath v. Gober, 14 Vet. App. 28, 35 (2000), the Court 
found that, in an original claim for benefits, the date the 
evidence is submitted or received is irrelevant when 
considering the effective date of an award.  Thus, when an 
original claim for benefits is pending, the date on which the 
evidence is submitted is irrelevant even if it was submitted 
over twenty years after the time period in question.  In 
McGrath, the Board had found the earliest date that a VA 
examiner had diagnosed PTSD as "the date entitlement arose" 
and used that date, rather than the much earlier date of 
receipt of the claim, as the effective date.  The Court found 
the Board decision erroneous.  Instead, the Court remanded 
the case for the Board to determine when the appellant's 
service-connected disability manifested itself under all of 
the "facts found," including the medical opinions in 
question, and to assign an effective date no earlier than the 
date of receipt of the original claim, finding that the 
appellant had had an unadjudicated claim for compensation 
pending since January 1972.  The Court added that this does 
not prevent the appellant from using evidence, whatever date 
it may be submitted, to support his claim for an earlier 
effective date in his original claim for compensation.

Considering the evidence of record in light of the legal 
criteria given above, and resolving all reasonable doubt in 
the appellant's favor, the Board finds that the appellant's 
September 2001 written statement was an unadjudicated claim 
for service connection for the surgical scar from the right 
Achilles tendon rupture repair which remained pending until 
service connection was granted in 2005.  This is so because 
VA only took action on the increased rating claim and ignored 
the fact that the appellant had a surgical scar that was 
directly related to the disability for which an increased 
rating was sought.  It was incumbent upon VA to adjudicate 
the pending claim based on the evidence then of record.  VA 
did not.  Thus, the appellant's claim for service connection 
for a surgical scar of the right Achilles tendon remained 
pending until it was adjudicated by the RO in January 2005.  
Therefore, the Board finds that the date of the appellant's 
claim for effective date purposes is September 28, 2001, the 
date VA received the written statement from the appellant 
which was a claim for service connection claim for the right 
Achilles tendon surgical scar.

Now, turning to the question of when "the date entitlement 
arose", the Board acknowledges that the appellant underwent 
surgical repair of his ruptured right Achilles tendon during 
his active military service.  Thus, the surgical scar pre-
existed the submission of September 2001 claim.  A December 
2001 VA clinical note documented the continuing presence of 
the right Achilles tendon scar.  When the medical nexus 
element is the only element remaining to be substantiated, 
the date entitlement arose with respect to service connection 
claims cannot be solely dependent on the date of an 
examination or opinion.  To find otherwise would result in 
the assignment of effective dates, in some instances, based 
on when a veteran could be scheduled for an examination and 
not on the facts found or the date entitlement arose.  Such 
results would not be in accordance with 38 U.S.C.A. § 5110(a) 
or 38 C.F.R. § 3.400(q)(2), (r).

Therefore, resolving reasonable doubt in the appellant's 
favor, the Board finds an effective date of September 28, 
2001, but no earlier, is warranted for the award of service 
connection for the right Achilles tendon surgical scar 
disability. 

After reviewing the record, the Board finds that there is no 
document filed prior to September 28, 2001, indicating intent 
to pursue a claim of entitlement to service connection for a 
surgical scar of the right Achilles tendon.  The Board notes 
that the appellant failed to report for VA examination in 
relation with his original claim and he was notified, in May 
1993, that a noncompensable evaluation had been assigned for 
the residuals of his right Achilles tendon rupture repair.  
The May 1993 RO decision is therefore final.  See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006) (under VA law there is no 
basis for a freestanding earlier effective date claim from 
matters addressed in a final rating decision).

There is of record no communication from the appellant which 
could serve as a claim for service connection prior to 
September 28, 2001.  See Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992) (the Board must look at all 
communications that can be interpreted as a claim, formal, or 
informal, for VA benefits).  Neither the appellant nor his 
attorney has pointed to any such communication between May 
1993 and September 2001.

The Board emphasizes that an effective date of an award of 
service connection is not based on the earliest medical 
evidence, but rather on the date that the application upon 
which service connection was eventually awarded was filed 
with VA, i.e., the informal claim of September 28, 2001 claim 
for increase.  See 38 C.F.R. § 3.157.  Here, the record 
reflects that the appellant did not file a formal or informal 
application for service connection for a surgical scar of the 
right Achilles tendon prior to September 28, 2001.  Thus, 
there is no legal basis to assign an earlier effective date 
because the Board has already awarded the appellant the 
earliest date available under the law.


ORDER

An effective date of September 28, 2001, but no earlier, for 
the award of service connection for the surgical scarring 
associated with the in-service right ruptured Achilles tendon 
repair is granted, subject to the regulations governing the 
payment of monetary awards.


REMAND

In regard to the right Achilles tendon increased rating 
claims, the Court has remanded this appeal for readjudication 
pursuant to the provisions of 38 U.S.C.A. § 7252(a) for 
compliance with the instructions in the March 2008 Joint 
Motion.  A determination has been made that additional 
development is necessary in the current appeal as to the 
right Achilles tendon and surgical scarring disabilities.  
Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for action as described 
below.

It was noted in the March 2008 Joint Motion that there had 
been a failure to discuss all of the criteria of 38 C.F.R. 
§§ 4.40 and 4.45 when determining whether the appellant was 
entitled to an increased evaluation for his right ankle 
disability.  It was indicated that the Board's evaluation of 
the appellant's right ankle disability under the various 
diagnostic codes should have included an analysis of the 
evidence of pain and functional loss, as discussed in 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
205 (1995).

The Joint Motion also pointed to an inadequate discussion of 
whether of not the appellant's right ankle symptoms were 
comparable to ankylosis as was mentioned by the VA medical 
examiner of May 2006.  Under Diagnostic Code (DC) 5270, a 20 
percent evaluation is warranted for ankylosis of the ankle in 
plantar flexion less than 30 degrees; ankylosis in plantar 
flexion between 30 and 40 degrees, or in dorsiflexion between 
0 and 10 degrees warrants a 30 percent evaluation.  Ankylosis 
of the ankle in plantar flexion at more than 40 degrees, or 
in dorsiflexion at more than 10 degrees, or with an 
abduction, adduction, inversion or eversion deformity 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 
5270.  The current medical evidence of record does not 
address these factors. 

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
invoking its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claims on 
appeal.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Finally, as a result of the Board's decision above to assign 
an effective date of September 28, 2001, for the grant of 
service connection for the right Achilles tendon surgical 
scar, the question of assigning a disability evaluation 
arises.  As previously noted, the appellant appealed the 
initial rating that was assigned to the surgical scar 
disability after service connection was granted.  As such, 
the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is 
for application.  Consequently, the evidence to be considered 
includes that for the entire time period in question, from 
the original grant of service connection to the present.

Effective August 30, 2002, VA revised the rating schedule for 
evaluating skin disabilities.  38 C.F.R. § 4.118 (2003).  
Here, because the right Achilles tendon surgical scar rating 
is now effective from September 28, 2001, consideration must 
be given to both old and new rating criteria.  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria but, should an increased rating be warranted under 
the revised criteria, that award may not be made effective 
before the effective date of the change.  See VAOPGCPREC 7- 
2003 (Nov. 19, 2003); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114.  For a decade, a precedent decision of the 
Court of Appeals for Veterans Claims had required that 
"where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to appellant should and we so hold will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did 
so."  Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).  
However, the Court of Appeals for the Federal Circuit 
expressly overruled the Karnas case in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), holding that a new law or 
regulation applies, if at all, only to the period beginning 
with the effective date of that new law or regulation.

On REMAND, the appellant should be provided with notice as to 
the appropriate versions of the rating criteria and the RO 
should re-adjudicate the appellant's increased initial scar 
disability rating claim pursuant to the previous criteria.  

The Board also notes that, as of October 23, 2008, revised 
provisions for evaluating scars were enacted.  This new 
regulation, however, indicates that the revised provisions 
are applicable only to claims received on or after October 
23, 2008.  Accordingly, these revisions do not apply to the 
present case.  73 Fed. Reg. 54,708 (Sept. 23, 2008).  Rather, 
the appellant's scar will be considered solely under the 
criteria effective between September 28, 2001 and October 22, 
2008.

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim remaining on appeal and to 
afford full procedural due process, the case is REMANDED for 
the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2009) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2009) is completed.  In particular, the 
RO should notify the appellant of the 
information and evidence needed to 
substantiate his increased rating claims, 
and of what part of such evidence he 
should obtain and what part the Secretary 
will attempt to obtain on his behalf.

2.  The RO should contact the appellant 
to obtain the names and addresses of all 
private and VA or other government 
medical care providers and treatment 
centers where he has been treated for any 
right ankle or right ankle scar problems 
since 2001.  After securing the necessary 
release(s), the RO should obtain all 
records, to include clinic notes, nurses' 
notes, progress notes, operating room 
reports, physical therapy notes, imaging 
reports and all other information not 
previously secured.  All records obtained 
must be associated with the claims file.

3.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his attorney 
should also be informed of the negative 
results and be given opportunity to 
secure the records.

4.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the RO 
should schedule the appellant for a VA 
orthopedic examination to determine the 
nature, etiology and extent of his 
current right Achilles tendon pathology.  
All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  The claims 
file should be provided to the examiner 
for review in conjunction with the 
examination.  The examiner should 
describe to what extent, if any, the 
appellant has right Achilles tendon 
pathology or reduced function in the 
right ankle due to the Achilles tendon 
disability, including any associated gait 
impairment.  It should be determined 
whether there is any objective evidence 
of functional limitation due to pain 
caused by the service-connected right 
Achilles tendon disability.  If so, that 
limitation should be set forth in detail.

The examiner must test the range of 
motion of the appellant's right ankle.  
The examiner must state whether the 
appellant's right ankle range of motion 
closely approximates or is comparable to:
	a.) ankylosis of the ankle in 
plantar flexion less than 30 degrees; 
        b.) ankylosis in plantar flexion 
between 30 and 40 degrees; 
        c.) ankylosis in dorsiflexion 
between 0 and 10 degrees warrants;
        d.) ankylosis of the ankle in 
plantar flexion at more than 40 degrees; 
and
        e.) ankylosis of the ankle in 
dorsiflexion at more than 10 degrees.

The examiner must also state whether or 
not the appellant has any abduction, 
adduction, inversion or eversion 
deformity of the right ankle.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific limitation of motion, if 
any, accompanied by pain.  To the extent 
possible, the examiner should assess the 
extent of any pain.  Tests of joint 
movement against varying resistance 
should be performed.  The examiner should 
also describe the extent of any 
incoordination, weakened movement and 
excess fatigability on use.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the appellant 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.

5.  Upon receipt of the VA medical 
examination report, the RO should conduct 
a review to verify that all requested 
opinions have been offered.  If 
information is deemed lacking, the RO 
should refer the report to the VA 
examiner for corrections or additions.  
See 38 C.F.R. § 4.2 (If the findings on 
an examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the 
examination report as inadequate for 
evaluation purposes.).  

6.  After all appropriate development has 
been accomplished, the RO should again 
review the record, including any newly 
acquired evidence, and re-adjudicate the 
increased rating claims on appeal.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.  

The RO should specifically discuss 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 and 
the holding of the Court in the DeLuca 
case in relation to the appellant's right 
Achilles tendon claim.  The RO should 
also ensure that all appropriate versions 
of the diagnostic criteria for skin 
disabilities are considered.  The RO 
should also give consideration to the 
possibility of staged ratings, pursuant 
to Hart v. Mansfield, 21 Vet. App. 505 
(2007).

7.  If any benefit sought on appeal 
remains denied, the appellant and his 
attorney should be provided a 
Supplemental Statement of the Case.  The 
SSOC must contain notice of all relevant 
actions taken on the claims to include a 
summary of the evidence and applicable 
statutes and regulations considered 
pertinent to the issues on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


